Order entered January 8, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01382-CV

                          CITY OF TERRELL, TEXAS, Appellant

                                               V.

                  FREDERICK GEORGE EDMONDS, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                            Trial Court Cause No. 103352-CC2

                                           ORDER
       Before the Court is appellees’ January 6, 2020 motion for an extension of time to file

their brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court

by appellees on December 31, 2019 filed as of the date of this order.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE